


Exhibit 10.3


SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT




THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Second Amendment”),
is entered into as of July 29, 2011, by and between WELLS/FREMONT ASSOCIATES, a
Georgia joint venture ("Seller"), and LIGHTHOUSE WORLDWIDE SOLUTIONS, INC., a
California corporation ("Purchaser"). The parties hereto are sometimes jointly
called the “Parties.”
R E C I T A L S:
A.Buyer and Seller have entered into that certain PURCHASE AND SALE AGREEMENT
effective as of June 3, 2011 (“Original Purchase Agreement”), as amended by that
certain FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT dated as of July 20, 2011
(“First Amendment”, the Original Purchase Agreement and First Amendment are
collectively referred to herein as “Purchase Agreement”), for the purchase and
sale of that certain real property more particularly described in the Purchase
Agreement (the “Property”).
B.Buyer and Seller desire to extend the Financing Contingency Period on the
terms and conditions contained herein.
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements hereinafter set forth, the Parties hereby agree as follows:
1.Financing Contingency Period. The Financing Contingency Period is extended
such that it expires as of 5:00 pm, Pacific Time, August 8, 2011.
2.Binding Effect. This Second Amendment shall be binding upon and inure to the
benefit of the Parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.
3.Counterparts. This Second Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all of the Parties,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
4.Confirmation of the Purchase Agreement. Except as set forth in this Second
Amendment, the Purchase Agreement is not being amended, supplemented or
otherwise modified, and all of the undersigned agree that the terms, conditions
and agreements set forth in the Purchase Agreement are hereby ratified and
confirmed and shall continue in full force and effect. Any capitalized terms not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.



Page 1 of 3

--------------------------------------------------------------------------------






SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
day first above written.
Seller:


WELLS/FREMONT ASSOCIATES
a Georgia Joint Venture


PIEDMONT OPERATING
PARTNERSHIP, LP
a Delaware limited partnership


By:Piedmont Office Realty Trust, Inc.
a Maryland corporation
Its:General Partner




By: /s/ Robert E. Bowers
Name: Robert E. Bowers
Its: Executive Vice President




FUND X AND FUND XI ASSOCIATES
a Georgia joint venture


By:Wells Real Estate Fund X, L.P.
a Georgia limited partnership


By:Wells Partners, L.P.
a Georgia limited partnership,
as General Partner


By:Wells Capital, Inc.
a Georgia corporation,
as General Partner




By: /s/ Randall D. Fretz
Name: Randall D. Fretz
Its: Sr. Vice President




By: /s/ Randall D. Fretz
        Leo F. Wells, III, as General
        Partner, by and through Randall D. Fretz,
        as attorney in fact
Buyer:


LIGHTHOUSE WORLDWIDE SOLUTIONS, INC.
a California corporation




By: /s/ Tae Yun Kim
Name: Tae Yun Kim
Title: CEO & Chairman


Page 2 of 3

--------------------------------------------------------------------------------




By:Wells Real Estate Fund XI, L.P.
a Georgia limited partnership


By:Wells Partners, L.P.
a Georgia limited partnership,
as General Partner


By:Wells Capital, Inc.
a Georgia corporation,
as General Partner




By: /s/ Randall D. Fretz
Name: Randall D. Fretz
Its: Sr. Vice President




By: /s/ Randall D. Fretz
        Leo F. Wells, III, as General
        Partner, by and through Randall D. Fretz,
         as attorney in fact
 








Page 3 of 3